MORRISON, Presiding Judge,
dissenting.
*547I have examined the authorities cited by the majority and find only one which supports their holding in this case, if it does so. In Long v. State, 149 Texas Cr. Rep. 483, 196 S.W. 2d 635, the opinion recites that “the jury was retired and the agents testified relative to information that they had previously had of a car coming into Lubbock that was supposed to contain whiskey * * * This court held, without detailing the information which the officers had received, that this information plus the accused’s statement, “You have caught me,” constituted probable cause authorizing the search of the automobile.
In the case at bar, the officer testified that he received a telephone number from his fellow officers and called the same and was informed by a female voice that the appellant “was coming in and was supposed to be transporting whiskey.” He did not testify that he had heard the female voice before or that he knew to whom it belonged, nor did he give any reason for believing that she was a credible person.
In line with my views expressed in the majority opinion in Thomas v. State, 163 Texas Cr. Rep. 68, 288 S.W. 2d 791, I cannot bring myself to hold that the arrest and incident search of the appellant’s automobile was justified in the case at bar, especially in view of the fact that the officer did not have reliable information from a credible person.
I respectfully dissent.